DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to the communication filed on 14 June 2021, claims 21-39 are presently pending in the application, of which claims 21 and 30, are presented in independent form. The Examiner acknowledges amended claims 21, 30, and 38, and newly added claim 39. Claims 1-20 were previously cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered. In addition, the ‘After-Final’ amendment, filed 14 June 2021 has been entered with this RCE.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 12 April 2021, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges the double patenting rejection of claims 21-38 will be held in abeyance until allowable subject matter is identified. For the purposes of prosecution, a copy of the double patenting rejection will remain in subsequent office actions.

Applicant’s arguments with respect to claims 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,396,888 (known hereinafter as ‘888). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-27 of ‘888.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,386,514 (known hereinafter . Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-14 of ‘514.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,467,296 (known hereinafter as ‘296). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-21 of ‘296.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vengroff, Darren, et al (U.S. 2009/0005968 and known hereinafter as Vengroff) in view of Kida, Koji (U.S. 2002/0070981 and known hereinafter as Kida)(newly presented).

As per claim 21, Vengroff teaches a computer-implemented method, comprising:
receiving, by a computing system, an indication of a geographical location of a computing device (e.g. Vengroff, see paragraph [0003-0004], which discloses the ability of users to receive such location-based information based on the location of the user’s computing device.); 
identifying, by the computing system based on the indication of the geographical location of the computing device, a first search area that corresponds to the geographical location, from among a collection of search areas that correspond to the geographical location (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.); 
providing, by the computing system and for receipt by the computing device (e.g. Vengroff, see Figure 4, which discloses a computing system that includes a CPU, various I/O components including a display, a network connection, a computer-readable media drive, and other I/O device, clearly indicates that the computing system receives and transmits data.), information configured to cause the computing device to present a user interface that displays (e.g. Vengroff, see Figure 1 and paragraphs [0034-0038], which discloses displaying to the user a geographical map that contains points of interests (POI) based on a radius of the nearest search query. The Examiner notes that Figure 1 illustrates a result in a graphical user interface display, which : 
(i) a search query input field (e.g. Vengroff, see paragraph [0003-0005], which discloses a user submitting a search query for sushi karaoke restaurants. See further Figures 1-2. The Examiner notes that Figure 1 illustrates a graphical user interface that displays a search result of a one or more terms in a geographical location. As such, because Figure 4 discloses a computer system that includes a keyboard, a display, a user interface, one of ordinary skilled in the art would reason that an search input field would be provided in the graphical user interface that would allow for a search to be performed. Vengroff clearly discloses that ‘Toys R  Us’ is a search query string that is to be search, so clearly a user must have had to input the search field.), 
(ii) an indication that the first search area identified by the computing system as corresponding to the geographical location represents a selected search area of the computing device (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon, depicting a search radius within a geographical location, where layer 0 denotes the original search area. See further paragraph [0004], which discloses a geographical radius-based ‘nearest search’, where for example, the search result is in a 10 mile radius, where the 10 mile radius suggests a selected search area.), and 
(iii) a selectable user interface element that, when selected by user input at the computing device, permits user input at the computing device to change the selected search area from the first search area to a second search area (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon and a plurality of granular layer options, depicting a search radius within a geographical location, where layer 1 which denotes a more granular layer within the map. See further paragraphs [0018-0020], which discloses adjusting or refining the search radius for all relevant search results within a particular area. The Examiner notes that each polygon contains a selected search area region, in which the when the user searches, for example, ‘Singing Sushi,’ may be included in layer 0 polygon, but a user may be able to ;
receiving, by the computing system and from the computing device, a request to perform a search relevant (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant.’ That is submitted by the user and received by the computing system and further illustrated in Figures 2A-2B.) to: 
(i) a search query entered by user input into the search query input field (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant,’ that is submitted by the user.), and 
(ii) the second search area, responsive to user input at the computing device having changed the selected search area from the first search area to the second search area through user interaction with the selectable user interface element (e.g. Vengroff, see paragraphs [0020-0025], which discloses layers of polygons, a hierarchy of successively higher-order layers of polygons may be created by aggregation of successive orders of neighboring adjacent polygons, where each polygon represents a search area and the original polygon layer represents the first search area and subsequent layers represent a second or more search areas configured by the user.);
requesting, by the computing system, the search based on the search query and the second search area (e.g. Vengroff, see paragraphs [0026-0030], which discloses a search radius may or may not be specified for the search query in which search results are provided identifying points of interests (POI) encompassed in each polygon and/or listing geographical location information that may be matched to geographical regions of the polygon.); and 
providing, by the computing system and for receipt by the computing device responsive to the computing system having received the request to perform the search, multiple search results that are relevant to the search query and the second search area (e.g. Vengroff, see paragraphs [0027-0038], which discloses after the appropriate polygon layer is selected for a query, the set of potential search results is determined by identifying POIs that are located within the polygon at the selected layer that encompasses the origination point and that meets any specific criteria, X, and where the result sets are ordered by proximity using a spatial resolution, where POIs and the number of connected polygons crossed between the different layers are provided. In addition, the granularity of the polygon may be refined and optimized using different techniques.). 
Although Vengroff teaches a selectable user interface element, it does not explicitly disclose a selectable user interface element that is separate from the search query input field and that, when selected by the user input at the computing device, permits user input at computing device to change the selected search area from the first search area to a second search area.
Kida teaches a selectable user interface element that is separate from the search query input field (e.g. Kida, see paragraph [0102-0105], which discloses the user enters display changes to the screen displayed by the 3D map/information superimposed displaying portion using the user operation input area. The 3D map/information superimposed displaying portion is separate from the matches pertaining to the search location. ) and that, when selected by the user input at the computing device (e.g. Kida, see paragraph [0099-0100], which discloses the user enters display changes to the screen displayed by the 3D map/information superimposed displaying portion using the user operation input area.), permits user input at computing device to change the selected search area from the first search area to a second search area (e.g. Kida, see paragraph [0110-0115], which discloses the 3D map/information superimposed displaying portion requests the position information searching portion to change the area information using, where it updates the current location and current orientation, but is separate from the search .
Vengroff is directed to location-based information determination. Kida is directed to position related information. Both are analogous art because they are directed to returning results from a geographical location and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vengroff with the teachings of Kida to include the claimed features with the motivation to improve location-based search results.
As per claim 30, Vengroff teaches one or more computer-readable devices including instructions that, when executed by one or more programmable processors, cause the performance of actions that include: 
receiving, by a computing system, an indication of a geographical location of a computing device (e.g. Vengroff, see paragraph [0003-0004], which discloses the ability of users to receive such location-based information based on the location of the user’s computing device.); 
identifying, by the computing system based on the indication of the geographical location of the computing device, a first search area that corresponds to the geographical location, from among a collection of search areas that correspond to the geographical location (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.); 
providing, by the computing system and for receipt by the computing device, information configured to cause the computing device to present a user interface that displays (e.g. Vengroff, see Figure 1 and paragraphs [0034-0038], which discloses displaying to the user a geographical map that contains points of interests (POI) based on a radius of the nearest search query.): 
(i) a search query input field (e.g. Vengroff, see paragraph [0003-0005], which discloses a user submitting a search query for sushi karaoke restaurants. See further Figures 1-2. The Examiner notes that Figure 1 illustrates a graphical user interface that displays a search result of a one or more terms in a geographical location. As such, because Figure 4 discloses a computer system that includes a keyboard, a display, a user interface, one of ordinary skilled in the art would reason that an search input field would be provided in the graphical user interface that would allow for a search to be performed. Vengroff clearly discloses that ‘Toys R  Us’ is a search query string that is to be search, so clearly a user must have had to input the search field.), 
(ii) an indication that the first search area identified by the computing system as corresponding to the geographical location represents a selected search area of the computing device (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon, depicting a search radius within a geographical location, where layer 0 denotes the original search area. See further paragraph [0004], which discloses a geographical radius-based ‘nearest search’, where for example, the search result is in a 10 mile radius, where the 10 mile radius suggests a selected search area.), and 
(iii) a selectable user interface element that, when selected by user input at the computing device, permits user input at the computing device to change the selected search area from the first search area to a second search area (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon and a plurality of granular layer options, depicting a search radius within a geographical location, where layer 1 which denotes a more granular layer within the map. See further paragraphs [0018-0020], which discloses adjusting or refining the search radius for all relevant search results within a particular area. The Examiner notes that each polygon contains a selected search area region, in which the when the user searches, for example, ‘Singing Sushi,’ may be included in layer 0 polygon, but a user may be able to select a layer 1 or 2, in which the radius could be a larger radius, where the layer 1 or 2 could be the second search area.);
receiving, by the computing system and from the computing device, a request to perform a search relevant (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant.’ That is submitted by the user and received by the computing system and further illustrated in Figures 2A-2B.) to: 
(i) a search query entered by user input into the search query input field (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant,’ that is submitted by the user.), and 
(ii) the second search area, responsive to user input at the computing device having changed the selected search area from the first search area to the second search area through user interaction with the selectable user interface element (e.g. Vengroff, see paragraphs [0020-0025], which discloses layers of polygons, a hierarchy of successively higher-order layers of polygons may be created by aggregation of successive orders of neighboring adjacent polygons, where each polygon represents a search area and the original polygon layer represents the first search area and subsequent layers represent a second or more search areas configured by the user.);
requesting, by the computing system, the search based on the search query and the second search area (e.g. Vengroff, see paragraphs [0026-0030], which discloses a search radius may or may not be specified for the search query in which search results are provided identifying points of interests (POI) encompassed in each polygon and/or listing geographical location information that may be matched to geographical regions of the polygon.); and 
providing, by the computing system and for receipt by the computing device responsive to the computing system having received the request to perform the search, multiple search results that are relevant to the search query and the second search area (e.g. Vengroff, see paragraphs [0027-0038], which discloses after the appropriate polygon layer is selected for a query, the set of potential search results is determined by identifying POIs that are located within the polygon at the selected layer that encompasses the origination point and that meets any specific criteria, X, and where the result sets are ordered by proximity using a spatial resolution, where POIs and the number of connected polygons crossed between the different layers are provided. In addition, the granularity of the polygon may be refined and optimized using different techniques.).
Although Vengroff teaches a selectable user interface element, it does not explicitly disclose a selectable user interface element that is separate from the search query input field and that, when selected by the user input at the computing device, permits user input at computing device to change the selected search area from the first search area to a second search area.
Kida teaches a selectable user interface element that is separate from the search query input field (e.g. Kida, see paragraph [0102-0105], which discloses the user enters display changes to the screen displayed by the 3D map/information superimposed displaying portion using the user operation input area. The 3D map/information superimposed displaying portion is separate from the matches pertaining to the search location. ) and that, when selected by the user input at the computing device (e.g. Kida, see paragraph [0099-0100], which discloses the user enters display changes to the screen displayed by the 3D map/information superimposed displaying portion using the user operation input area.), permits user input at computing device to change the selected search area from the first search area to a second search area (e.g. Kida, see paragraph [0110-0115], which discloses the 3D map/information superimposed displaying portion requests the position information searching portion to change the area information using, where it updates the current location and current orientation, but is separate from the search results. The Examiner notes the current location and current orientation denotes a second search area as opposed to the previous search area, which is inferred as the first search area.).
Vengroff is directed to location-based information determination. Kida is directed to position related information. Both are analogous art because they are directed to returning results from a geographical location and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vengroff with the teachings of Kida to include the claimed features with the motivation to improve location-based search results.
As per claims 22 and 31, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 21 and the one or more computer-readable devices of claim 30, respectively, wherein:
the collection of search areas that correspond to the geographical location, from among which the computing system selects the first search area as corresponding to the geographical location, includes the second search area (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.); and 
the selectable user interface permits user input at the computing device to change the selected search area from the first search area to any of the collection of search areas, including the second search area (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon and a plurality of granular layer options, depicting a search radius within a geographical location, where layer 1 which denotes a more granular layer within the map. See further paragraphs [0018-0020], which discloses adjusting or refining the search radius for all relevant search results within a particular area.). 

As per claims 23 and 32, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 22 and the one or more computer-readable devices of claim 31, respectively, wherein the collection of search areas includes the first search area, the second search area, and at least another search area that corresponds to the geographical location (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.). 

As per claims 24 and 33, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 21 and the one or more computer-readable devices of claim 30, respectively, wherein the user interface for display by the computing device includes a selectable element that, when selected by user input, results in the computing device adding a presentation of multiple user-selectable categories to the user interface (e.g. Vengroff, see paragraph [0016-0017], which discloses an origination local polygon and a plurality of granular layer options, depicting a search radius within a geographical location, where layer 1 which denotes a more granular layer within the map. See further paragraphs [0018-0020], which discloses adjusting or refining the search radius for all relevant search results within a particular area.). 

As per claims 25 and 34, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 24 and the one or more computer-readable devices of claim 33, respectively, wherein the multiple user-selectable categories include a restaurants category and a bars category (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.). 

As per claims 26 and 35, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 24 and the one or more computer-readable devices of claim 33, respectively, wherein user-selection of a selected category, from among the presentation of the multiple user-selectable categories, results in the computing device presenting a list of search results relevant to (1) the selected category, and (2) the selected search area . 

As per claims 27 and 36, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 21 and the one or more computer-readable devices of claim 30, respectively, wherein:
the collection of search areas are assigned to corresponding scores, such that each of the search areas in the collection of search areas is assigned to a respective score (e.g. Vengroff, see paragraphs [0003-0004], which discloses a geographic radius-based ‘nearest search’ query may result in recommendations of ‘nearest’ targets which by actual travel distance, where the Examiner notes the geographic radius base represents a first search area that corresponds to a geographical location.); 
the computing system identifies the first search area from among the collection of search areas based on the scores assigned to the search areas (e.g. Vengroff, see paragraphs [0027-0038], which discloses after the appropriate polygon layer is selected for a query, the set of potential search results is determined by identifying POIs that are located within the polygon at the selected layer that encompasses the origination point and that meets any specific criteria, X, and where the result sets are ordered by proximity using a spatial resolution, where POIs and the number of connected polygons crossed between the different layers are provided. In addition, the granularity of the polygon may be refined and optimized using different techniques.); and 
the computing system increases a relevance of a score assigned to the second search area with respect to a score assigned to the first search area, responsive to the computing system identifying that user input at the computing device changed the selected search area from the first search area to the second search area through user interaction with the selectable user interface element (e.g. Vengroff, see paragraphs [0027-. 

As per claims 28 and 37, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 27 and the one or more computer-readable devices of claim 36, respectively, wherein the second search area is completely geographically nested within the first search area (e.g. Vengroff, see paragraphs [0027-0038], which discloses after the appropriate polygon layer is selected for a query, the set of potential search results is determined by identifying POIs that are located within the polygon at the selected layer that encompasses the origination point and that meets any specific criteria, X, and where the result sets are ordered by proximity using a spatial resolution, where POIs and the number of connected polygons crossed between the different layers are provided. In addition, the granularity of the polygon may be refined and optimized using different techniques.). 

As per claims 29 and 38, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 21 and the one or more computer-readable devices of claim 30, respectively, wherein:
the first search area is assigned a first descriptive phrase of two or more human-understandable words (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant,’ that is submitted by the user.); 
(e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant,’ that is submitted by the user.); and 
requesting the search includes requesting the search based on the search query and the second descriptive phrase of two-or more human-understandable words, without use of geographical coordinates in the search (e.g. Vengroff, see paragraphs [0018-0022], which discloses searching for ‘Sushi Karaoke restaurant,’ that is submitted by the user.).

As per claim 39, the modified teachings of Vengroff and Kida teaches the computer-implemented method of claim 21 wherein the identifying the first search area that corresponds to the geographical location is based on a speed at which a user is travelling or a direction in which the user is traveling (e.g. Kida, see paragraph [0109-0115], which discloses providing search results in the current direction within the 3D map/information superimposed displaying portion.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 30, 2021